Citation Nr: 1539473	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-13 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left hand disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Veteran filed several claims in January 2015 -   service connection for ulcers and skin conditions on the legs, vertigo to include as secondary to either diabetes mellitus or hypertension, residuals of traumatic brain injury (denied by the Board in 2013), and a heart condition to include irregular heart beat or heart murmur; increased ratings for the service-connected psychiatric condition, peripheral neuropathy, diabetes mellitus, and hypertension; and a total disability rating based on individual unemployability.  These are REFERRED to the RO for further action.


FINDINGS OF FACT

1.  In March 1967, during active service, the Veteran had a laceration to the left hand, which became infected.  

2.  In 2004, the Veteran underwent a surgical procedure to remove dead tissue and fluid present in the left hand to correct residual functional loss.  However, post-surgery, the symptoms have continued. 

3.  The evidence is at least in relative equipoise as to whether the current left hand residuals are related to the March 1967 injury. 


CONCLUSION OF LAW

The criteria for service connection for a left hand disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that he has a current left hand disability that is related to an injury he sustained during active service.  Specifically, he asserts that while stationed in Vietnam he cut his left hand when stringing barbed wire around the perimeter of the base.  The cut became infected resulting in a short hospitalization and a course of antibiotics.  Following service, the Veteran testified at the April 2013 Board hearing that he has required two surgeries to the left hand and has functional loss resulting in his inability to pick up objects with the left hand and to make a fist.  

Service treatment records confirm an injury to the left hand with subsequent infection.  In a March 1967 treatment record, the Veteran sustained a left finger laceration that developed into lymphangitis of the left arm and left axilla.  During his March 1967 hospitalization, the Veteran penned a letter to his mother, which is of record, discussing the injury and subsequent treatment.  However, the infection appeared to resolve since the Veteran did not report any residuals related to the left hand, and at the November 1967 separation examination, the Veteran's hands were noted as functioning within normal limits.  

The first notations of post-service residuals occurred 40-plus years after service in October 2004.  After using a hammer, the Veteran reported increasing numbness and clamminess in his left hand followed by swelling when he arrived at St. Mary's Hospital.  The Veteran's in-service left hand injury was not noted on any treatment record related to his complaints.  The thenar space (the palm of the hand closest to the thumb) of the left hand was infected.  To correct the issue, the Veteran underwent a left hand incision and debridement.  The surgeon noted that the musculature of the thenar eminence was dusky and much of it appeared dead, and there was considerable serous material within the thenar space.   Following surgery, a methicillin-resistant staphylococcus aureus (MRSA) infection developed near the incision site requiring a second debridement procedure.  Post-surgery, the Veteran was left with a 16 centimeter scar, visible deformity of three fingers of the left hand and functional loss.  

Due to the lack of probative evidence of record of nexus, in August 2013, the Board remanded the claim for a VA examination with opinion to determine whether the current left hand disability is related to the in-service left hand injury as described by the Veteran and documented in his service treatment records.  Unfortunately, the examiner was unable to formulate an opinion without resort to mere speculation.  The examiner was unable to arrive at an opinion because she considered information about how the left hand scar occurred as vital to making any definitive opinion.  Even though the Veteran was competent to describe what happened, the service treatment records were silent as to the cause of the laceration.  Therefore, the examiner would not make an opinion based solely on the Veteran's report of the in-service injury.  It is important to note that the examiner thought that the residual disability may be directly related to the laceration on the Veteran's hand in light of the dead tissue found, but refused to make a formal finding.   

In evaluating the evidence, the Board considered the Veteran's competent, credible and consistent statements regarding his injury in service including contemporaneous statements made at the time of the examination in the way of a letter to his mother.  Furthermore, the Board considered the amount of dead tissue removed from the Veteran's left hand in 2004 which is indicative of a long term injury, as alluded to by the August 2013 VA examiner.  The Board weighed this favorable evidence against the 40 year gap between the current disability and in service injury.  Ultimately, the Board, in granting benefit of the doubt to the Veteran, finds service connection warranted.  

As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a left hand disability is granted subject to the rules governing the payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


